Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 10/07/2020.
Claims 1- 14 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-7, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 (R) is stated with basis as “the route” in claim 1 & 8 and then is stated to be “the alternative route” in claim 6-7 13-14. It is unclear if (R) is the originally intended route or an alternative route. For the sake of examination, “the route (R)” will be interpreted as the original route.

“The alternative routes” (R1, R2) do not have basis in claims 6-7, 13-14. As only image (A) is discussed in claims 1 and 5 when discussing “representing alternative routes”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleen (U.S. Pub No. 20210311472).

Regarding claim 1

	Kleen discloses

A method for visualizing a route (R) to be followed by a vehicle (F), the method comprising: (“The invention relates to a method, to a device, and to a computer-readable storage medium with instructions for monitoring the movement of a transportation device. In one embodiment, first, information about the trajectory of the transportation device is received by a mobile device. The trajectory is then displayed on a display unit of the mobile device in the form of an augmented reality representation. In response thereto, an input of the user of the mobile device for influencing the trajectory is detected. Finally, information is transmitted to the transportation device on the basis of the input of the user.” [abstract]

providing information about a position and an orientation of the vehicle (F) with respect to surroundings of the vehicle and with respect to a mobile terminal (M) (I); (“The solution of the teachings herein is based on the idea that information about the current and planned trajectory based on a current position may be transmitted from a transportation device to a mobile device and can be displayed by means of augmentations, for example by using a camera function of the mobile device. For example, wireless transmission paths such as Wi-Fi or Bluetooth may be used for transmission. In this manner, an outside positioned person, for example the driver of a vehicle, may point the camera of his smartphone at the vehicle and is then able to see augmented displays of the planned driving path on the display of his smartphone.” [52] information about the position and orientation of the vehicle is given. Through communication with the mobile terminal, which is using a camera to locate the vehicle in the environment, the position of the vehicle with respect other surroundings and with respect to the mobile terminal is provided. See figure 11 showing surroundings 93 within known reference respect frame as shown from device 90

providing information about a profile of the route (R) to be followed (II); (“Analogously to this, a device for planning a movement of a transportation device may comprise: a transmission unit for transmitting information about a trajectory of the transportation device to a mobile device; a receiving unit for receiving information for influencing the trajectory from the mobile device based on an input of a user of the mobile device; and a movement planner for planning the movement of the transportation device based on at least the information received.” [48-51] information about the route profile to be followed is provided

capturing the surroundings of the vehicle (F) by a camera of the mobile terminal (M) (III);  (“the transportation device receives environmental information or information from other sources captured by the mobile device and takes them into account in planning the movement. A possibility to effectively integrate the mobile device consists in using the camera image of the mobile device as an additional sensor and to provide the contents to the sensor fusion of the transportation device.” [56]; “for example the driver of a vehicle, may point the camera of his smartphone at the vehicle and is then able to see augmented displays of the planned driving path on the display of his smartphone.” [52] surroundings of vehicle are captured by the mobile terminal


determining the profile of the route (R) to be followed in the surroundings captured by the camera on the basis of the information provided (IV); (“the transportation device receives environmental information or information from other sources captured by the mobile device and takes them into account in planning the movement. A possibility to effectively integrate the mobile device consists in using the camera image of the mobile device as an additional sensor and to provide the contents to the sensor fusion of the transportation device.” [56]

displaying an image (A) of the surroundings of the vehicle captured by the camera on a display (D) of the mobile terminal (M) (V); and (“FIG. 11 illustrates a visualization of a trajectory 92 and of objects 93 recognized by sensors in the form of an augmented reality representation on a display unit 91 of a mobile device 90. In this manner, an outside standing person, for example a driver having left, may understand the actions of an automatically driving vehicle and intervene for correction. In this manner, the actions of a manually driving person may also be traced from the outside, for example use a probably route of the current steering wheel angle and for example, for a more precise instruction.” [89] Also see figure 11 where the mobile terminal is displaying the image of the surroundings of the vehicle captured by the camera

representing the profile of the route (R) to be followed in the image (A) of the surroundings (VI) of the vehicle captured by the camera. (“FIG. 11 illustrates a visualization of a trajectory 92 and of objects 93 recognized by sensors in the form of an augmented reality representation on a display unit 91 of a mobile device 90. In this manner, an outside standing person, for example a driver having left, may understand the actions of an automatically driving vehicle and intervene for correction. In this manner, the actions of a manually driving person may also be traced from the outside, for example use a probably route of the current steering wheel angle and for example, for a more precise instruction.” [89] The route to be followed is represented in the camera image

Regarding claim 2
Kleen, as shown in the rejection above, disclosed the limitations of claim 1

Kleen further discloses:

wherein the surroundings of the vehicle are captured dynamically and a dynamic image (A) is displayed. (“Alternatively, AR displays can also be generated by using augmented reality smartphones or augmented reality tablets. Thereby, virtual elements and the environment recorded by a camera of the respective device are together displayed on the display of the respective device. A projection of contents into the real environment is also possible. Overall, it is foreseeable that augmented reality glasses, augmented reality smartphones, and other augmented reality devices will be increasingly being used by end customers. It can be expected that in the future this sector will offer powerful options, for example for providing user interfaces based on augmented reality representations in the automotive sector as the providers of the market-leading operating systems are currently making great efforts to establish their development environments and functions for augmented reality applications. One possible application of such user interfaces are movement maneuvers of a transportation device. A situation is considered in which the driver or another person is outside a vehicle that is currently performing a maneuver. For example, this relates to scenarios of use in which the vehicle carries out automatic parking maneuvers or, after the handover in corresponding zones, performs automated valet parking journeys. In the manual area the focus is on scenarios, which include manual parking or maneuvering.” [5-6] The system is describing uses where the image must be dynamically updating the camera image to ensure a seamless AR experience for the user and to show live/ in real time actions to ensure the user is up to date on information the system is disseminating.



Regarding claim 3
Kleen, as shown in the rejection above, disclosed the limitations of claim 1

Kleen further discloses:

wherein the image (A) is a photographic image (A). (See figure 11 where device 90 is showing at least a photographic image of scene 91)

Regarding claim 4
Kleen, as shown in the rejection above, disclosed the limitations of claim 1

Kleen further discloses:

further comprising:
highlighting objects (O) and/or waypoints in the image; and/or (“FIG. 11 illustrates a visualization of a trajectory 92 and of objects 93 recognized by sensors in the form of an augmented reality representation on a display unit 91 of a mobile device 90.” [89] See figure 11 where object/ obstacle 93 is a pillar which is seen as an object in the environment which has been highlighted in the augmented reality to show it is an obstacle which should be avoided
highlighting a target position (Z) of the route (R, RI, R2) to be followed in the image.

Regarding claim 5
Kleen, as shown in the rejection above, disclosed the limitations of claim 1

Kleen further discloses:

further comprising:
representing alternative routes in the image (A) of the surroundings of the vehicle captured by the camera. (Figure 14 showing the original planned route 92 and figure 15 showing alternative route 95 which is represented in the image and shows the surroundings of the vehicle as captured by the camera; “FIG. 14 shows that the pothole has been recognized by the vehicle as an obstacle 93. In the specific example, however, the movement planned by the movement planner was not changed as the pothole had not been considered a problematic obstacle 93. The user would therefore like to assign a route to the vehicle himself. For this task, which is shown in FIG. 15, in a first step the user may draw a simple path 95 with the finger on the camera image of the mobile device. In a second step, this path may then be checked by the corresponding path planning unit of the transportation device and be implemented in an executable proposal. For this purpose, for example a new and improved augmented representation reflecting the actual capabilities of the vehicle is provided. After an optional third step, the confirmation, this new path then is driven.” [93] Any number of alternative routes chosen by the user will be represented on the image captured by the camera

Regarding claim 6
Kleen, as shown in the rejection above, disclosed the limitations of claim 5

Kleen further discloses:

comprising:
transmitting a selection of one of the alternative routes (R, RI, R2) to the vehicle (F). (“shown in FIG. 15, in a first step the user may draw a simple path 95 with the finger on the camera image of the mobile device. In a second step, this path may then be checked by the corresponding path planning unit of the transportation device and be implemented in an executable proposal. For this purpose, for example a new and improved augmented representation reflecting the actual capabilities of the vehicle is provided. After an optional third step, the confirmation, this new path then is driven.” [93] As the system is driving the chosen alternative route, the selection must have been transmitted to the vehicle which is enacting the request for an alternative route 

Regarding claim 7
Kleen, as shown in the rejection above, disclosed the limitations of claim 1

Kleen further discloses:

wherein the route (R, RI, R2) to be followed is a route of a parking process. (“FIG. 12 shows the planned trajectory 92 of a vehicle in the direction of a parking area. In the parking area there is an obstacle 93 in the form of a pothole, which has not yet been recognized by the sensor system of the vehicle.” [91]; Where alternative route chosen and driven for figure 15 is also a parking spot which is entered through the parking process on an alternative route

Regarding claim 8

	Kleen discloses 

A system, comprising:
a processor; and
a memory having computer executable instructions that, when executed by the processor, cause the processor to: (“a computer-readable storage medium may contain instructions which when carried out by a computer allow the computer to perform the following steps for monitoring the movement of a transportation device: Receiving information about a trajectory of the transportation device; Displaying the trajectory on a display unit of a mobile device in the form of an augmented reality representation; Detecting an input of a user of the mobile device for influencing the trajectory; and Transmitting information to the transportation device based on the input of the user. The term computer should be understood broadly. For example, it also includes mobile processor-based data processing devices. Analogously, a device for monitoring a movement of a transportation device may comprise: a receiving unit for receiving information about a trajectory of the transportation device; a graphics unit for generating a representation of the trajectory on a display unit of a mobile device in the form of an augmented reality representation; a user interface detecting an input of a user of the mobile device for influencing the trajectory; and a transmission unit for transmitting information to the transportation device based on the input of the user.” [28-38]

The remainder of Claim 8 recites a System having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.



Regarding claim 9:

As shown in the rejection above, Kleen disclosed the limitations of claim 8.
Claim 9 recites a System having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.



Regarding claim 10:

As shown in the rejection above, Kleen disclosed the limitations of claim 8.
Claim 10 recites a System having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 11:

As shown in the rejection above, Kleen disclosed the limitations of claim 8.
Claim 11 recites a System having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 12:

As shown in the rejection above, Kleen disclosed the limitations of claim 8.
Claim 12 recites a System having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.

Regarding claim 13:

As shown in the rejection above, Kleen disclosed the limitations of claim 12.
Claim 13 recites a System having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6.

Regarding claim 14:

As shown in the rejection above, Kleen disclosed the limitations of claim 8.
Claim 14 recites a System having substantially the same limitation as claim 7 above, therefore it is rejected for the same reason as claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (U.S. Pub No. 20140278053): “A navigation system includes: a location unit configured to calculate a current location for locating a device; a control unit configured to: select a remote target; determine a local navigation route from the current location to a remote location of the remote target for following the remote target; and generate a local augmented reality image with the local navigation route associated with the remote target for displaying on the device.”

Hug (U.S. Pub No.20190212729): “A method for the remote control of at least one function of a motor vehicle by means of a mobile controller involves a remote-control command transmitted to the motor vehicle and executed by the motor vehicle if an approval has been issued. The method provides a remote-control system that has a particularly high level of reliability, which is achieved by detecting an image of the motor vehicle by an optical detection device in the mobile controller is transmitted to the motor vehicle, and the approval is then issued by a checking device in the motor vehicle if the motor vehicle has been identified in the transmitted image by the checking device.”

Eyler (U.S. Pub No.20190017839): “The present disclosure is directed toward systems and methods for an augmented reality transportation system. For example, the systems and methods described herein present an augmented reality environment for a driver or a passenger including augmented reality elements to mark specific locations within a display of real-world surroundings. Additionally, the systems and methods described herein analyze historical information to determine placements for augmented reality elements. The systems and methods also enable a user to share an augmented reality or virtual reality environment with another user.”

Kamhi (U.S. Pub No.20170343375): “A system, implemented at a mobile or portable user device having a display to present augmented-reality walking directions from a present user location to an autonomous-vehicle pickup location. The system includes an augmented-reality walking-directions module that, when executed, dynamically generates or obtains walking-direction artifacts for presentation, by a portable user device display, with real-time camera images to show a recommended walking path from the present user location toward the autonomous-vehicle pickup location, yielding real-time augmented-reality walking directions changing as the user moves with a portable user device. The system also includes an augmented-reality directions-presentation module that, when executed, initiates displaying the real-time augmented-reality walking directions from the present user location toward the vehicle pickup location. The system may also include or be in communication with an autonomous-vehicle-service application to allow the user to reserve an autonomous-vehicle ride, to be met by the user at the pickup location.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668